DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 9, 13, 15-18, and 20-21 are allowable. Claims 8, 10, 12, and 19 (note that claim 11 is cancelled as per the Examiner’s amendment below), previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-O, as set forth in the Office action mailed on 04/22/2020, is hereby withdrawn and claims 8, 10, 12, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Peter deVore on 01/14/2021.

The application has been amended as follows: 

In the claims:

Claim 11 has been cancelled.
Claims 8, 10, 12, and 19 have been rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 6,045,566 to Pagedas.  However, the claims, as amended, distinguish from Pagedas in that the holding portion (aka, the spring) and the switching portion (aka, a hollow tubular structure) are not disposed in the rotary body, where the rotary body includes the cutting edge.  Rather, the rotary body including the cutting edge is disposed within the switching portion, and the holding portion is disposed proximally of the rotary body and not disposed within the rotary body.  There is no apparent motivation to modify Pagedas to arrive at the claimed invention.  Thus, the prior art of record fails to teach, suggest, or disclose, inter alia, a medical cutting device as claimed, comprising a rotary body having a cutting edge, and a spring configured to hold a tubular structure so as to move the tubular structure on the same plane as the cutting edge or position away from an object to be cut beyond the cutting edge in accordance with a pushing force when the tubular structure is pushed against the object, and where the spring and tubular structure are disposed within the rotary body containing the cutting edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771